DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2012/0211673) in view of Tamkin et al. (US 2010/0309279).
Yamamoto discloses the following claimed limitations:
	* Re clm 1, a method (Abst, figs 1-6);
	* receiving, by a device/laser erasing apparatus, 80/, a label modification input that indicates a label modification associated with content being be written to a label/101/ or erased from the label (paras 0033,0040, 0067, 0107);
	* identifying/erasing operation control unit, 77/, by the device, an area of the label that is associated with the label modification according to the label modification input (paras 0080- 0081, figs 1-6);
	* an optical path configuration for the laser printhead (para 0042-047, 053, 0063, fig 1-6).

* Re clm 7, wherein, when the label modification indicates a write operation associated with the content and the area, the optical path configuration is configured to cause the laser
printhead to heat the area to a writing temperature and cool the area at a writing rate, wherein the writing temperature is warmer than an erasing temperature for an erase operation associated with the label and the writing rate is faster than an erasing rate for the erase operation (paras 0039, 0045-0049, 0106-0112, figs 1-6).

* Re clm 8, wherein, when the label modification indicates an erase operation associated with the content and the area, the optical path configuration is configured to cause the laser printhead to heat the area of the label to an erasing temperature and cool the area at an erasing rate, wherein the erasing temperature is cooler than a writing temperature for a write operation associated with the label and the erasing rate is slower than a writing rate for the write operation (paras 0039, 0045-0049, 0106-0112, figs 1-6).

* Re clm 9, a device (para 0032, figs 1-6);
* a memory (paras 0053, 0079, fig 2);
* a processor communicatively coupled to the memory configured to (paras 0032, 0053, 0079, fig 2);
* receive a label modification input associated with modifying content in an area of a label (paras 0033, 0040, 0067, 0080-0081, 0107, figs 1-6);
* a laser configuration for the laser 0042-0047, 0053, 0063, figs 1-7).

* Re clm 14, wherein the label is a rewritable label and the content is modifiable based on at least one of: writing the content to a portion of the area, and erasing the content from a portion of the area (paras 0039, 0045-0049, 0106-0112, figs 1-7).
Yamamoto does not discloses the following claimed limitations:
* Re clm 1, determining, by the device and based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser printhead to modify the content within the area;
* determining, by the device and based on the spot size and the content, an optical path configuration for the laser printhead; and
* operating, by the device, the laser printhead according to the optical path configuration to write the content to the area or erase the content from the area.

* Re clm 2, wherein the content is associated with an image depicted by one or more pixels, and wherein the size of the area is based on the one or more pixels in the area and a size of the label.

* Re clm 3, determining the size of the area based on a quantity of pixels in an image associated with the content;
* determining a size of the label; and
* determining the size of the area based on the size of the label and the quantity of pixels.

* Re clm 4, wherein the spot size of the light beam is configured to be relatively smaller to perform a write operation associated with the size of the area and relatively larger to perform an erase operation associated with the size of the area.


* Re clm 5, wherein determining the optical path configuration;
* determining, based on the spot size and the content, a power level of the light beam to write or erase the content in the area; and
* generating the optical path configuration according to the power level.

* Re clm 6, wherein the optical path configuration includes information that identifies at least one of: a duration of time associated with operating the laser printhead to emit the light beam on the area, and
* a movement rate for operating the laser to emit the light beam between portions of the area.

* Re clm 9, determine, based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser to modify the content within the area; determine, based on the spot size and the content, a laser configuration for the laser; and operate the laser according to the laser configuration to modify the content in the area.

* Re clm 10, wherein the content includes a monochromatic pattern of one or more pixels in the area.

* Re clm 11, wherein the processor, when determining the spot size, is configured to: determine a label modification associated with the content being written to the area or erased from the area; and determine the spot size based on the label modification.

* Re clm 12, wherein the laser configuration identifies, based on the spot size, at least one of: a duration of time associated with operating the laser to emit the light beam over the area;
* a movement rate operating the laser to emit the light beam over the area, and a power level associated with the laser emitting the light beam over the area.

* Re clm 13, wherein the processor, when operating the laser, is configured to control modifying a dimension of the content based on at least one of: controlling a power level of the light beam;
* controlling a configuration of an optical element to focus the light beam or adjust the spot size;
* and controlling a position of a reflector to cause the light beam to be directed over the area at a particular movement rate.

Tamkin et al. disclose the following:
* Re clm 1, determining, by the device and based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser printhead to modify the content within the area (paras 0046, 0060, figs 1-6);
* determining, by the device and based on the spot size and the content, an optical path configuration for the laser printhead (paras 0046, 0060);
* operating, by the device, the laser printhead according to the optical path configuration to write the content to the area or erase the content from the area (0046, 0051-052, 0060, fig 1-6).
* Re clm 2, wherein the content is associated with an image depicted by one or more pixels, and wherein the size of the area is based on the one or more pixels in the area and a size of the label (paras 0035-0040, 0059-0060, figs 1-6).

* Re clm 3, determining the size of the area based on a quantity of pixels in an image associated with the content (paras 0045-0047, 0059-0060, figs 1-6);
* determining a size of the label (paras 0035-0040, 0045-0047);
* determining the size of the area based on the size of the label and the quantity of pixels (paras 0035-0040, 0045-0047, figs 2 & 6).

* Re clm 4, wherein the spot size of the light beam is configured to be relatively smaller to perform a write operation associated with the size of the area and relatively larger to perform an erase operation associated with the size of the area (paras 0047-0056, figs 1-6).

* Re clm 5, wherein determining the optical path configuration comprises determining, based on the spot size and the content, a power level of the light beam to write or erase the content in the area (paras 0060-0061);
* generating the optical path configuration according to the power level (paras 0046, 0060-0061).

* Re clm 6, wherein the optical path configuration includes information that identifies at least one of: a duration of time associated with operating the laser printhead to emit the light beam on the area (paras 0046, 0051-0052, 0060) and;
* a movement rate for operating the laser to emit the light beam between portions of the area (paras 0046, 0051-0052, 0060).

* Re 9, determine, based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser to modify the content within the area (0035 -0040, 0045- 0047, 0060);
* determine, based on the spot size and the content, a laser configuration for the laser and operate the laser according to the laser configuration to modify the content in the area (paras 0046, 0051-0052, 0060).

* Re clm 10, wherein the content includes a monochromatic pattern of one or more pixels in the area (paras 0035, 0040, 0059-0060).

* Re clm 11, wherein the processor, when determining the spot size, is configured to: determine a label modification associated with the content being written to the area or erased from the area; and determine the spot size based on the label modification (paras 0035-0040, 0045-0047).

* Re clm 12, wherein the laser configuration identifies, based on the spot size, at least one of: a duration of time associated with operating the laser to emit the light beam over the area (paras 0046, 0060-0061);
* a movement rate operating the laser to emit the light beam over the area, and a power level associated with the laser emitting the light beam over the area.(paras 0046, 0060-0061).
* Re clm 13, wherein the processor, when operating the laser, is configured to control modifying a dimension of the content based on at least one of: controlling a power level of the light beam (paras 0060-0061);
* controlling a configuration of an optical element to focus the light beam or adjust the spot size (paras 0035-0040, 0045-0047);
* and controlling a position of a reflector to cause the light beam to be directed over the area at a particular movement rate (paras 0046, 0051-0052, 0060).
It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to utilize determining, by the device and based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser printhead to modify the content within the area; determining, by the device and based on the spot size and the content, an optical path configuration for the laser printhead; and operating, by the device, the laser printhead according to the optical path configuration to write the content to the area or erase the content from the area.; wherein the content is associated with an image depicted by one or more pixels, and wherein the size of the area is based on the one or more pixels in the area and a size of the label.; determining the size of the area based on a quantity of pixels in an image associated with the content; determining a size of the label; and determining the size of the area based on the size of the label and the quantity of pixels.; wherein the spot size of the light beam is configured to be relatively smaller to perform a write operation associated with the size of the area and relatively larger to perform an erase operation associated with the size of the area.; wherein determining the optical path configuration comprises: determining, based on the spot size and the content, a power level of the light beam to write or erase the content in the area; and generating the optical path configuration according to the power level.; wherein the optical path
configuration includes information that identifies at least one of: a duration of time associated with operating the laser printhead to emit the light beam on the area, and a movement rate for operating the laser to emit the light beam between portions of the area.; determine, based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser to modify the content within the area; determine, based on the spot size and the content, a laser configuration for the laser; and operate the laser according to the laser configuration to modify the content in the area.; wherein the content includes a monochromatic pattern of one or more pixels in the area.; wherein the processor, when determining the spot size, is configured to: determine a label modification associated with the content being written to the area or erased from the area; and determine the spot size based on the label modification.; wherein the laser configuration identifies, based on the spot size, at least one of: a duration of time associated with operating the laser to emit the light beam over the area; a movement rate operating the laser to emit the light beam over the area, and a power level associated with the laser emitting the light beam over the area.; and wherein the processor, when operating the laser, is configured to control modifying a dimension of the content based on at least one of: controlling a power level of the light beam; controlling a configuration of an optical element to focus the light beam or adjust the spot size; and controlling a position of a reflector to cause the light beam to be directed over the area at a particular movement rate, taught by Yamamoto into Tamkin et al. for the purpose of providing an improved optical system for photosensitive printing by direct writing with a laser beam on a light markable medium and improving label printing.
Response to Arguments
4.	Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Tamkin et al. does not disclose “determining, by device and based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser printhead,” because each image has a predetermined depth of focus and spot size based on the requirements of a particular labeling application is noted.  However, Tamkin does disclose determining, by device and based on a size of the area, a spot size of a light beam that is configured to be emitted by a laser printhead to modified the content within the area. Even though Tamkin discloses predetermined depth of focus and spot size parameters, the predetermined depth of focus and spot size parameters are compared to the targeted label area parameters and it is determined if the signals/paramentes are a match or mismatch in order to modified the content being written within the area. 
Regarding applicant argument that one of ordinary skill in the art would not incorporate the teachings of Yamamoto conveying system into Tamkin et al. labeling apparatus is noted.  In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the test for combining references is not what the individual references themselves suggest but rather what the combination of the disclosures taken as a whole would suggest to one of ordinary skill in the art. Furthermore, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. A reference is to be considered not only for what it expressly states, but for what it would reasonably have suggested to one of ordinary skill in the art. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853